PER CURIAM.
Upon review of the record on appeal and after consideration of the briefs and oral arguments of counsel for the respective parties, we determine that the terms of the written brokerage agreement entered into between Dimension Four International, Ltd., and appellee, Huskey Realty, are clear and unambiguous. Therefore, the trial court erred in admitting parol evidence varying the express terms of said agreement.
Accordingly, the final judgment in favor of appellee, Huskey Realty, is vacated and set aside, and the cause is remanded for entry of a final judgment in favor of appellant, Dimension Four International, Ltd.
Reversed and remanded, with directions:
CROSS, MAGER and DOWNEY, JJ., concur.